DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 21 October 2019 has been accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 10, there is no antecedent basis for “the metallic nanostructure for optical absorption enhancement”. It is unclear if this claim was meant to be dependent upon another claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dereshgi et al. (“Plasmonically enhanced metal-insulator multistacked photodetectors with separate absorption and collection junctions for near-infrared applications”, cited by Applicant).
With respect to claim 1, Dereshgi discloses: a metal-insulator-conductor (metal-insulator-metal type structure, abstract) infrared photodetector (NIR absorption, page 2, section “Absorption (MIM)”) comprising: a metallic infrared light absorber layer (M_abs, Fig. 1) of thickness no more than one hundred nanometers (the thickness of 
With respect to claim 2, Dereshgi discloses a metallic infrared light absorber layer which comprises a metal (aluminum or chromium, pg. 4, section “Photodetector Design (MIMIM)”, first paragraph).
With respect to claim 5, Dereshgi discloses a layer with periodic or quasi-periodic structures having a thickness between ten and three hundred nanometers (metal nanoparticles, top layer, Fig. 1a, 1b; thickness of 10 nm, page 2, section “Absorption (MIM)”, second paragraph) disposed 
With respect to claims 6 and 11, Dereshgi discloses self-assembled structures (“the film will evolve by agglomerating into islands to minimize the surface area with air”, page 2, section “Absorption (MIM)”, second paragraph) having a thickness between ten and three hundred nanometers (10 nm, page 2, section “Absorption (MIM)”, second paragraph).
With respect to claims 7 and 8, Dereshgi discloses that self-assembled structures (“the film will evolve by agglomerating into islands to minimize the surface area with air”, page 2, section “Absorption (MIM)”, second paragraph) to have a size distribution having a typical shape diameter of between ~70-130 nm (Fig. 1c).
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colli et al. (US 2013/0162333 A1, cited by Applicant).
With respect to claims 1 and 4, Colli discloses: a metal-insulator-conductor (MIM diode, par. [0056]) infrared photodetector (par. [0065]) comprising: a metallic infrared light absorber layer of thickness no more than one hundred nanometers (graphene is known to consist of a single layer of atoms forming a lattice, thus is inherently less than one hundred nanometers thick) configured to generate electrons with a first kinetic .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dereshgi, in view of Tanoue et al. (US 2005/0087264 A1, cited by Applicant).
With respect to claim 3, Dereshgi, as applied above, does not specify the use of an absorber comprising a metal silicide. Tanoue, from the same field of endeavor (infrared optical sensor, abstract) discloses an absorber material comprising Beta-FeSi2 (par. [0017]) for the detection of infrared radiation. It would have been obvious to one having ordinary skill in the art to incorporate the absorber material of Tanoue in the device of Dereshgi, in order to enhance the absorption of infrared wavelengths (see In re Leshin, 125 USPQ 416.
With respect to claim 12, Dereshgi, as applied in combination above, discloses self-assembled structures (“the film will evolve by agglomerating into islands to minimize the surface area with air”, page 2, section “Absorption (MIM)”, second paragraph) having a thickness between ten and three hundred nanometers (10 nm, page 2, section “Absorption (MIM)”, second paragraph).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colli, in view of Dereshgi.
With respect to claim 13, Colli does not specify the claimed periodic or quasi-periodic structures. Dereshgi discloses the claimed periodic structures (metal nanoparticles, top layer, Fig. 1a, 1b; thickness of 10 nm, page 2, section “Absorption (MIM)”, second paragraph) disposed on the metallic infrared light absorber layer (nanoparticles forming structures on spacer insulator, which is disposed on the metallic IR absorber layer M_abs, Fig. 1a). It would have been obvious to one having ordinary skill in the art to employ the structures of Dereshgi into the device of Colli, as Dereshgi discloses that such structures improve the amount of light .
Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 9, the cited prior art does not disclose or reasonably suggest the claimed periodic or quasi-periodic structure comprising the claimed grating.
With respect to claim 10, the cited prior art does not appear to disclose or reasonably suggest the claimed method for fabricating a metallic nanostructure for optical absorption enhancement comprising depositing a metallic layer; performing lithography to define shapes having relatively larger feature sizes and periods; and depositing self-assembled metallic structures with periods and sizes smaller than the lithography features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	5 January 2022